Citation Nr: 0928108	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection or the residuals of an 
injury to the low back, hip, and shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 
1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

In a statement dated in November 2008, the Veteran requested 
that the RO reopen a claim for service connection for 
posttraumtic stress disorder (PTSD).  This issue is referred 
to the RO for action deemed appropriate.  

The Board notes that the Veteran is of advanced age and that 
the Veteran or his representative may wish to make a motion 
to advance the case on the Board's docket.  

The case was previously before the Board in September 2007, 
when it was remanded to obtain VA treatment records.  
Unfortunately, additional development action is required and 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service-connected for the 
residuals of injuries to the low back, hip, and shoulder.  He 
claims that during active service in Korea he was in a truck 
accident.  He claims that a truck rolled over on him and that 
he was pinned underneath the truck for approximately 30 
minutes before he was rescued.  He asserts that as a result 
of this he has the current disabilities he claims service 
connection for.  

VA has attempted to obtain the Veteran's service treatment 
records and service personnel records.  VA has been informed 
that the Veteran's service records have been destroyed by 
fire and are unavailable.  VA has a heightened obligation to 
search for alternate medical records when service treatment 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

In May 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  He testified that he was 
treated for residuals of his back, hip, and shoulder injuries 
at the Dallas, Texas VA Medical Center (VAMC) as early as 
1956 and 1957.  The Board previously remanded the appeal so 
that an attempt could be made to obtain all treatment records 
dated from 1956 to 2000.  After three requests, the AMC 
received an April 2009 response from the Central Texas 
Veterans Health Care System that indicated that there were no 
records found for "the time frame requested 1970s pertaining 
to veteran's teeth."  This answer is not responsive as the 
records requested were for the time period from 1956 to 2000 
pertaining to the Veteran's back, hip, and shoulder.  
Accordingly, remand is again required to make additional 
request for the records in question.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).  Records generated 
by VA are constructively included within the record.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In light of the fact that a large volume of records in 
Federal Custody have been indicated as destroyed, the Board 
believes that the Veteran should be afforded a VA 
Compensation and Pension examination in the instant case.  

The United States Court of Appeals for Veterans Claims 
(Court" has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain all 
available treatment records for the 
veteran from the VAMC in Dallas, Texas 
dated from 1956 to 2000. Specifically 
request records related to treatment of 
the Veteran's back, hip, and shoulders.  
If no such records are available, the 
RO should obtain written confirmation 
of that fact.

2.  If no VA records from 1956 to 2000 
are found to exist, provide the Veteran 
the notice required pursuant to 
38 C.F.R. § 3.159(e) (duty to notify 
claimant of inability to obtain 
records).

3.  Obtain complete copies of the 
Veteran's current VA treatment records 
from the VA medical center Dallas, 
Texas for the period of time from June 
2005 to the present.  

4.  The veteran should be accorded a VA 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of disorders 
of the low back, hips, and shoulders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to elicit an employment history 
from the Veteran for the period of time 
from his separation from service in 1956 
until the present.  The examiner is 
requested, if possible, to indicate an 
opinion as to the etiology of any 
disorder(s) of the low back, hips, and 
shoulders.  Specifically, is any current 
musculoskeletal disorder related to the 
reported injury during service in 1956?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include specifically considering all 
evidence made part of the record since 
the RO last issued a supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

